Nicor Gas Company
Form 10-K
Exhibit 10.09
 
 
THIRD AMENDMENT
TO
NORTHERN ILLINOIS GAS COMPANY
DIRECTORS’ DEFERRED COMPENSATION PLAN


WHEREAS, Northern Illinois Gas Company (the “Company”) previously established
the Northern Illinois Gas Company Directors’ Deferred Compensation Plan, as
amended and restated effective as of January 1, 2008 as heretofore amended from
time to time (the “Plan”); and
 
WHEREAS, the Company desires to amend the Plan in certain respects.
 
NOW THEREFORE, the Plan is hereby amended as follows:
 
I.  Subsection 3.4 of the Plan is deleted in its entirety and the following new
Subsection 3.4 is substituted in lieu thereof:
 
 
“3.4
As an alternative to an interest equivalent, a Director may elect to have all or
any portion of his or her compensation converted into share units, each
reflecting a share of NICOR Inc. (“NICOR”) common stock. If this alternative is
elected, the Director’s deferred account will be credited with an amount per
share unit equal to the per share dividends and distributions paid on the NICOR
common stock during the period the share unit is in the deferred account, which
amount shall in turn be converted into share units.  The Director’s right to the
dividend equivalent shall accrue on the date the dividend is
declared.    However, the number of share units credited to a Director’s account
for both the deferred compensation and the dividend equivalents shall be
determined on the basis of the closing market composite price for the NICOR
common stock as reported on the New York Stock Exchange Composite Transactions
on the last trading day preceding the deferred compensation or dividend payment
date. For Separations from Service, the share units in the Director’s account
shall be converted to a cash equivalent based on the arithmetic average of the
closing market composite prices for the NICOR common stock as reported on the
New York Stock Exchange on

 
- 1 - 

--------------------------------------------------------------------------------

 
 
 
(i) the first trading day after the date the Director incurs a Separation from
Service and (ii) each of the nineteen immediately preceding trading days.”

 
II.            This Third Amendment to the Plan shall be effective on the date
approved by the Board of Directors of the Company.
 
III.           In all other respects, the Plan shall remain in full force and
effect.
 
 
 
 
- 2 - 


 


 


 

